  Case: 3:19-cv-00193-TMR Doc #: 17 Filed: 07/29/20 Page: 1 of 10 PAGEID #: 745




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 JANET NEAL,                            :
                                        :
       Plaintiff,                       :   Case No. 3:19-cv-00193
                                        :
       v.                               :   Judge Thomas M. Rose
                                        :
 UNITED OF OMAHA LIFE INSURANCE         :
 COMPANY,                               :
                                        :
       Defendant.                       :
______________________________________________________________________________

         ENTRY AND ORDER GRANTING DEFENDANT’S MOTION FOR
     JUDGMENT ON THE ADMINISTRATIVE RECORD (DOC. 12) BASED ON
    PLAINTIFF’S FAILURE TO EXHAUST HER ADMINISTRATIVE REMEDIES,
      DISMISSING PLAINTIFF’S ACTION, DENYING AS MOOT PLAINTIFF’S
     CROSS-MOTION FOR JUDGMENT ON THE ADMINISTRATIVE RECORD
               (WITHIN DOC. 13), AND TERMINATING THIS CASE
______________________________________________________________________________

       Pending before the Court is Defendant’s Motion for Judgment on the Administrative

Record (Doc. 12) (the “Motion”), filed by Defendant United of Omaha Life Insurance Company

(“United”). Plaintiff Janet Neal (“Plaintiff”) filed a combined response to the Motion and cross-

motion for judgment on the administrative record (Doc. 13) (the “Response”). United filed an

opposition to the portion of the Response that is the cross-motion for judgment on the

administrative record (Doc. 16) (the “Opposition to Cross-Motion”). The Motion and cross-

motion within the Response are ripe for review. (See 5/8/2020 Notation Order.)

       At issue in this case is Plaintiff’s claim for accidental death and dismemberment

(“AD&D”) benefits under a policy of insurance issued to the employer of Robert Lee Neal (the

“Policy”). Robert Lee Neal (the “Decedent”) was a participant in his employer’s employee


                                               1
     Case: 3:19-cv-00193-TMR Doc #: 17 Filed: 07/29/20 Page: 2 of 10 PAGEID #: 746




welfare benefit plan, a component of which was the Policy. He died as a result of a drug overdose

on July 12, 2018, and Plaintiff is the named beneficiary for Decedent under the Policy. In the

Motion, United asks the Court to dismiss the action because Plaintiff failed to exhaust her

administrative remedies and moves for judgment on the administrative record to uphold its denial

of Plaintiff’s claim for AD&D benefits. For the reasons discussed below, the Court finds that

Plaintiff failed to exhaust her administrative remedies, GRANTS the Motion on that ground, and,

therefore, DISMISSES Plaintiff’s action and TERMINATES this case.

      I.       FACTUAL BACKGROUND

           This is a case that arises under, and is governed by, the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001 - 1461.1 (See Doc. 1.) The Policy provided

basic life insurance and AD&D benefits to beneficiaries of eligible employees. (See generally

Doc. 10-1.) In the event that a claim for benefits is denied, the Policy set forth the applicable

procedures and rights of a participant/beneficiary in a section titled “CLAIM REVIEW AND

APPEAL PROCEDURES FOR LIFE AND ACCIDENTAL DEATH AND DISMEMBERMENT

BENEFITS,” which states, in part:

           …

           OPPORTUNITY TO REQUEST AN APPEAL

           The Claimant shall have a reasonable opportunity to appeal a claim review decision.
           As part of the appeal, there will be a full and fair review of the claim review
           decision.

           The Claimant will have no later than 60 days from the Claimant’s receipt of
           notification of Our claim review decision to submit a request for an appeal. The
           request for an appeal should include:
                   a) the Insured Person’s name;
                   b) the name of the person filing the appeal if different from the Claimant;

1
    It is undisputed that the policy at issue is an employer-sponsored employee welfare benefit plan.

                                                            2
   Case: 3:19-cv-00193-TMR Doc #: 17 Filed: 07/29/20 Page: 3 of 10 PAGEID #: 747




               c) the Policy number; and
               d) the nature of the appeal.

        … The notification regarding Our claim review decision will include instructions
        on how and where to submit an appeal. ….

(Doc. 10-1 at PAGEID # 140 (emphasis in original).)

        Plaintiff made a claim for life insurance benefits under the Policy after Decedent’s death.

(See Doc. 11-5 at PAGEID # 629.) In a letter dated September 13, 2018, United informed Plaintiff

that her request for basic life insurance benefits had been approved (and it is undisputed that United

paid those benefits to Plaintiff). (Id. at PAGEID # 629-30.) Additionally, the same September

13, 2018 letter informed Plaintiff that the Policy also provided for AD&D benefits and invited

Plaintiff to submit records necessary to consider those benefits:

        In addition to life insurance benefits, the policy also provides accidental death
        insurance benefits. These benefits are subject to all policy provisions and
        exclusions. In order to give consideration to the accidental death benefits under
        this policy the following information is needed: [various records].

        As soon as this information is received, we will review this claim for accidental
        death benefits.

        …

        Pursuant to the Policy’s Claim Review and Appeal Procedures, we are requesting
        that you provide the required information within 90 days. ….

(Id.)

        On November 19, 2018, United informed Plaintiff by letter that United had denied her

claim to AD&D benefits. (Doc. 11-2 at PAGEID # 509-10.) That letter stated, in part:

        … We have reviewed your claim for the accidental death insurance benefits under
        [the applicable] policy number … and find that benefits are not payable.

        This policy does provide accidental death insurance coverage for eligible
        employees subject to all policy provisions, exceptions and limitations.



                                                  3
  Case: 3:19-cv-00193-TMR Doc #: 17 Filed: 07/29/20 Page: 4 of 10 PAGEID #: 748




       This policy contains the following provisions:
       ACCIDENTAL DEATH AND DISMEMBERMENT RIDER
       DEFINITIONS
       Accident means an external, sudden, unexpected, unforeseeable and unintended
       event, independent of Sickness and all other causes.

       EXCLUSIONS

       We will not pay for any loss which: …
       g) does not result from an Accident;…
       k) is caused by the Insured Person, and is a result of Injuries received while under
       the influence of any controlled drug, unless administered on the advice of a
       Physician; [….]

       The death certificate for Robert Lee Neal indicates that the Cause of death is
       Multiple Drug Intoxication (Fentanyl, Acetyfentanyl and Cocaine).             The
       Toxicology Testing results include Positive Results for Cocaine Metabolites and
       Fentanyl. The results include the quantitative results for these substances. These
       substances are not drugs that are administered on the advice of a physician. The
       information received indicates that your brother’s death was the result of being
       under the influence of controlled drugs, not administered on the advice of a
       Physician. Therefore, according to the policy exclusions, accidental death benefits
       cannot be allowed. ….

(Id. at PAGEID # 509 (emphases in original).) The November 19, 2018 letter also included

information regarding appealing United’s denial, the time by which to request an appeal, and the

right to bring a civil lawsuit following the exhaustion of administrative remedies:

       In the event you wish to appeal this denial, you have the right to request a review
       by the Life Claims Department. This request for an appeal must be submitted
       within 60 days from receipt of this notice. The request should include the
       following information:

               (a) The Insured Person’s name;
               (b) The name of the person filing the appeal if different from the Insured
                   Person;
               (c) The Policy number; and
               (d) The nature of the appeal.

       In addition to the above information, please submit any written comments,
       documents, records, and other information you may have related to the claim.
       Upon receipt, we will review and take into account all information submitted
       related to the claim without regard to whether such information was submitted or


                                                 4
     Case: 3:19-cv-00193-TMR Doc #: 17 Filed: 07/29/20 Page: 5 of 10 PAGEID #: 749




            considered in the initial claim decision.

            We will notify you of our appeal decision within 60 days after receipt of a timely
            appeal request, unless we determine that special circumstances require an extension
            of time for processing the appeal. We will provide you with written or electronic
            notice of our appeal decision.

            If we determine that an extension is required, we will notify you in writing of the
            extension prior to the termination of the initial 60 day period. In no event will the
            extension exceed 60 days from the end of the initial period. …

            …

            If your plan is governed by the Employee Retirement Income Security Act
            (ERISA), you have the right to bring a civil action suit once all administrative rights
            to review have been exhausted. …

            United of Omaha Life Insurance Company fully reserves all rights which arise
            under the policy, and nothing set forth herein shall be deemed a waiver, nor an
            estoppel of the company’s rights. ….

(Id. at PAGEID # 510.)

            By letter dated April 5, 2019 (i.e., over 135 days from the date of the November 19, 2018

letter), Plaintiff’s lawyer advised United of his representation of Plaintiff and Decedent’s estate

and of his intention to initiate a lawsuit against United for breach of contract and bad faith. (Doc.

11-1 at PAGEID # 434-35.) On June 5, 2019, Plaintiff filed a “Complaint for Accidental Death

Benefits and Bad Faith Insurance Claim Handling” against United and Decedent’s employer.2

(See Doc. 2.) On June 24, 2019, United removed the case to this Court from the Common Pleas

Court of Montgomery County, Ohio. (Doc. 1.)

      II.       ANALYSIS

            Among other arguments in the Motion, United argues that Plaintiff failed to exhaust her

administrative remedies provided by the Policy and, therefore, Plaintiff’s claim for AD&D benefits



2
    Plaintiff has since voluntarily dismissed the employer. (Doc. 6.)

                                                           5
  Case: 3:19-cv-00193-TMR Doc #: 17 Filed: 07/29/20 Page: 6 of 10 PAGEID #: 750




should be dismissed.       In response to this argument, Plaintiff makes three arguments: (1)

administrative review was exhausted; (2) administrative review was futile; and (3) United’s review

reflects a biased, bad faith analysis.

          Despite ERISA itself being silent on the issue, the Sixth Circuit has long held that an

ERISA plaintiff must exhaust administrative remedies prior to commencing a civil action. See,

e.g., Coomer v. Bethesda Hosp., Inc., 370 F.3d 499, 504 (6th Cir. 2004); see also Heimeshoff v.

Hartford Life & Accident Ins. Co., 571 U.S. 99, 102, 134 S. Ct. 604, 187 L. Ed. 2d 529 (2013)

(“[c]ourts have generally required participants to exhaust the plan’s administrative remedies before

filing suit to recover benefits”).       “The exhaustion requirement enables plan fiduciaries to

efficiently manage their funds; correct their errors; interpret plan provisions; and assemble a

factual record which will assist a court in reviewing the fiduciaries’ actions.” Coomer, 370 F.3d

at 504.

          In general, the parties are bound by the appeal process set forth in the Policy. See

Heimeshoff, 571 U.S. at 108 (“recogniz[ing] the particular importance of enforcing plan terms as

written”). Additionally, except for group health plans and plans providing disability benefits,

federal regulations provide that 60 days is an appropriate time limit for appeals from adverse

benefit determinations. See 29 C.F.R. 2560.503-1(h)(1), (h)(2)(i) (requiring, among other things,

that every employee benefit plan “establish and maintain a procedure by which a claimant shall

have a reasonable opportunity to appeal an adverse benefit determination to an appropriate named

fiduciary of the plan” and that such claims procedures must, among other things, “[p]rovide

claimants at least 60 days following receipt of a notification of an adverse benefit determination

within which to appeal the determination”); 29 U.S.C. § 1133(2) (“In accordance with regulations



                                                  6
  Case: 3:19-cv-00193-TMR Doc #: 17 Filed: 07/29/20 Page: 7 of 10 PAGEID #: 751




of the Secretary, every employee benefit plan shall … afford a reasonable opportunity to any

participant whose claim for benefits has been denied for a full and fair review by the appropriate

named fiduciary of the decision denying the claim”).

       The Sixth Circuit has recognized an exception to the requirement that a participant exhaust

administrative remedies. “Failure to exhaust administrative remedies is excused ‘where resorting

to the plan’s administrative procedure would simply be futile or the remedy inadequate.’”

Coomer, 370 F.3d at 505 (quoting Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410, 419 (6th Cir.

1998)). The burden is on the plaintiff to show that the exception applies. “The standard for

adjudging the futility of resorting to the administrative remedies provided by a plan is whether a

clear and positive indication of futility can be made.” Id. (internal quotation marks omitted). “A

plaintiff must show that it is certain that his [or her] claim will be denied on appeal, not merely

that he [or she] doubts that an appeal will result in a different decision.” Id. (internal quotation

marks omitted). The fact that a plan administrator and those who review appeals share common

interests or affiliations is not sufficient to show futility. Ravencraft v. UNUM Life Ins. Co. of Am.,

212 F.3d 341, 343 (6th Cir. 2000).

       Regarding Plaintiff’s first argument, the Court disagrees that administrative review was

exhausted. Pursuant to the Policy’s terms and the November 19, 2018 letter, Plaintiff had 60 days

from receipt of the November 19, 2018 letter to request an appeal of United’s denial of AD&D

benefits. Plaintiff did not do so. Plaintiff argues that her appeal was the April 5, 2019 letter sent

to United by her counsel. (See Doc. 13 at PAGEID # 700.) However, the date Plaintiff’s counsel

sent that letter—which is more than 135 days after November 19, 2018—is far past the deadline

for Plaintiff to request an appeal of the AD&D benefits denial. Wilson v. Bellsouth Telecomm.,



                                                  7
  Case: 3:19-cv-00193-TMR Doc #: 17 Filed: 07/29/20 Page: 8 of 10 PAGEID #: 752




Inc., 97 F. App’x 36, 37 (6th Cir. 2004) (affirming summary judgment for plan administrator where

plan administrator sent a letter on May 8, 2001 to plaintiff informing her of the benefits denial and

the 60-day deadline to file an appeal, but plaintiff waited until July 31, 2001 to fax an appeal to

the plan administrator). Plaintiff does not argue otherwise or allege that she did not receive the

November 19, 2018 letter more than 60 days prior to when her counsel sent the April 5, 2019 letter.

Furthermore, Plaintiff’s counsel’s April 5, 2019 letter does not request an appeal; instead, it

indicates his representation of Plaintiff, sets forth his positions on the matter, and threatens

litigation. (Doc. 11-1 at PAGEID # 434-35.) Therefore, in short, Plaintiff blew the deadline for

requesting an appeal.     She did not exhaust her administrative remedies.         Laird v. Norton

Healthcare, Inc., 442 F. App’x 194 (6th Cir. 2011) (affirming judgment of district court that had

found plaintiff, by failing to file her appeal of the denial-of-benefits-decision by the established

deadline, failed to exhaust her administrative remedies prior to bringing the lawsuit and, therefore,

could not maintain her claim against defendants); Traughber v. Sun Life Fin. (U.S.) Servs. Co.,

Inc., No. 1:18-CV-00036, 2018 U.S. Dist. LEXIS 196831, 2018 WL 6050875 (W.D. Ky. Nov. 19,

2018) (plaintiff failed to exhaust his administrative remedies because he did not request timely

review of defendant’s denial of his claim for AD&D benefits under life insurance plan).

       Regarding Plaintiff’s second argument, the Court finds that “there is no clear and positive

indication in this case that pursuing administrative remedies would have been a futile act” or that

the administrative procedure established in the Policy would only be able to provide Plaintiff with

an inadequate remedy. Coomer, 370 F.3d at 505. Plaintiff asserts that “[o]bviously there was

nothing in the insurance carrier’s further administrative review that could have” avoided another

denial. (Doc. 13 at PAGEID # 702.) However, the Court finds that the evidence on which



                                                 8
  Case: 3:19-cv-00193-TMR Doc #: 17 Filed: 07/29/20 Page: 9 of 10 PAGEID #: 753




Plaintiff relies for her assertion does not support it and does not show that Plaintiff has met her

significant burden for excusing the usual exhaustion requirement. Coomer, 370 F.3d at 505; Diaz

v. United Agric. Emp. Welfare Benefit Plan & Trust, 50 F.3d 1478, 1485 (9th Cir. 1995) (plaintiffs’

argument that it would have been futile to demand administrative review because defendants had

demonstrated by their continued refusal to pay that they had no intention of doing so was

“insufficient to bring a claim within the futility exception, which is designed to avoid the need to

pursue an administrative review that is demonstrably doomed to fail”); see also Communications

Workers of Am. v. AT&T, 40 F.3d 426, 433 (D.C. Cir. 1994) (denial of prior benefits claim does

not provide an adequate basis for finding that a future unfavorable decision is a foregone

conclusion; “[e]ven if one were to concede that an unfavorable decision from the [administrator]

was highly likely, that does not satisfy our strict futility standard requiring a certainty of an adverse

decision”) (emphasis in original).

        Regarding Plaintiff’s third argument, based on the evidence, the Court does not agree with

Plaintiff’s assertion that United’s review reflects a biased, bad faith analysis. As shown in the

November 19, 2018 letter, United based its analysis and decision on a reasonable interpretation of

the Policy’s terms. (Doc. 11-2 at PAGEID # 509-12.) Plaintiff does not point to any procedural

error or evidence that would demonstrate improper bias or bad faith on the part of United.

Plaintiff’s cited evidence also does not show that the exception to the requirement that a participant

exhaust administrative remedies should apply here. See Ravencraft, 212 F.3d at 343-44 (finding

plaintiff failed to meet burden to show futility so as to excuse exhaustion requirements where the

defendant’s actions did not suggest that it ignored plaintiff’s claim or failed to give Plaintiff’s

claim due consideration). And, the fact that a plan administrator and those who review appeals



                                                   9
    Case: 3:19-cv-00193-TMR Doc #: 17 Filed: 07/29/20 Page: 10 of 10 PAGEID #: 754




share common interests or affiliations is not sufficient to show futility. Id. at 343; see also

Communications Workers of Am., 40 F.3d at 433 (acknowledging inherent conflict of interest in

pension-plan review system; holding that such a conflict cannot alone establish futility). Instead

of an improperly biased, bad faith analysis, the evidence simply demonstrates a disagreement

between the parties regarding what the outcome of Plaintiff’s claim should be based on the facts

presented to United.

            In summary, the Court finds that Plaintiff did not exhaust her administrative remedies and

did not make the requisite showing to excuse that failure. Therefore, the Court must dismiss

Plaintiff’s action. Coomer, 370 F.3d at 506 (dismissing plaintiff from case where the plaintiff did

not exhaust administrative remedies and did not demonstrate clear and positive evidence of the

futility of exhausting those remedies).

     III.      CONCLUSION

            For the reasons stated above, the Court GRANTS Defendant United of Omaha’s Motion

for Judgment on the Administrative Record (Doc. 12) on the ground that Plaintiff failed to exhaust

her administrative remedies. Therefore, the Court DISMISSES this case. 3 Additionally, the

Court DENIES AS MOOT the cross-motion within Plaintiff’s “Response to Defendant’s Motion

for Judgment on the Administrative Record and Plaintiff’s Motion for Judgment on the

Administrative Record” (Doc. 13). This case shall be TERMINATED on the Court’s docket.

            DONE and ORDERED in Dayton, Ohio, this Wednesday, July 29, 2020.

                                                                            s/Thomas M. Rose
                                                                    ________________________________
                                                                            THOMAS M. ROSE
                                                                    UNITED STATES DISTRICT JUDGE

3
  The Court does not reach United’s alternative argument(s) for judgment on the administrative record, namely that
its decision to deny the AD&D benefits was not arbitrary and capricious. (See Doc. 12.)

                                                        10
